DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-4 and 6 recites the limitation "the pleural cavity."  There is insufficient antecedent basis for this limitation in the claims.
Claims 5, 8-10, and 12-14 are rejected for depending on and failing to further clarify the indefinite subject matter of claims 3-4 and 6.
Claims 7-10 recites the limitation "the steps." There is insufficient antecedent basis for this limitation in the claim, because it is unclear what combination of steps “the steps” refer to. In order to further prosecution, “the steps” will be interpreted as at least two method steps in any of the claims from which claims 7-10 respectfully depend from.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 2, 7, 11, and 16-18 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by US 20060264772 A1 to Aljuri, et al. (hereinafter Aljuri).
Regarding claim 2, Aljuri anticipates a method of diagnosing an air leak in a lung compartment of a patient [abstract, 0114], the method comprising:
advancing a diagnostic catheter (10) into an airway (tracheobronchial tree) leading to the lung compartment [0056] (Fig 4D);
inflating an occluding member (14) on the catheter to form a seal with a wall of the airway and thus isolate the lung compartment [0056] (Fig 4D);
measuring air pressure within the isolated lung compartment during multiple breaths [0057, 0109], using the diagnostic catheter [0057] (Fig 4D);
displaying the measured air pressure as an air pressure value on a console (256) coupled with the diagnostic catheter [0025, 0098, 0108] (Fig 18C and 26); and
determining whether an air leak is present in the lung compartment based on the displayed air pressure value during the multiple breaths ([0098, 0104], air leakage due to the 

Regarding claim 7, Aljuri teaches all the limitations of claim 2, further comprising repeating the steps to assess at least one additional lung compartment [0009, 0113].

Regarding claim 11, Aljuri teaches all the limitations of claim 2, wherein the console (256) displays multiple air pressure values measured as a wave-form [0025, 0098, 0108-0109] (Fig 18C and 26).

Regarding claim 16, Aljuri anticipates all the limitations of claim 2, wherein the lung compartment comprises a lobe of a lung [0077].

Regarding claim 17, Aljuri anticipates all the limitations of claim 2, wherein the lung compartment comprises a segment of lung [0077].

Regarding claim 18, Aljuri anticipates all the limitation of claim 2, further comprising:
using the diagnostic catheter to assess whether there is collateral ventilation into the lung compartment [0013]; and
determining a treatment method based on the determinations of the air leak and collateral ventilation [0014].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 5, 8, 12, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aljuri in view of US 20110071415 A1 to Karwoski, et al. (hereinafter Karwoski).
Regarding claim 3, Aljuri teaches all the limitations of claim 2, however Aljuri does not teach externally applying suction pressure to the pleural cavity;
wherein the measured air pressure is negative and is based on the external suction pressure being applied to the pleural cavity; and
determining that an air leak is present in the lung compartment.
Karwoski teaches externally applying suction pressure to the pleural cavity (630) [abstract, 0070] (Fig 13);

determining that an air leak is present in the lung compartment [0108-0110].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Aljuri to have externally applying suction pressure to the pleural cavity;
wherein the measured air pressure is negative and is based on the external suction pressure being applied to the pleural cavity; and
determining that an air leak is present in the lung compartment based on the teachings of Karwoski, because doing so would enable the device to determine a magnitude of the air leak, as recognized by Karwoski [0089-0090] (Fig 15).

Regarding claim 5, Aljuri in view of Karwoski teach all the limitations of claim 3, however Aljuri does not teach a magnitude of the negative air pressure is correlated with a size of the air leak.
Kawoski teaches a magnitude of the negative air pressure is correlated with a size of the air leak [0089-0090] (Fig 15).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Aljuri to have a magnitude of the negative air pressure is correlated with a size of the air leak, because doing so would enable a clinician to track an improvement of an airleak, as recognized by Karwoski [0097].



Regarding claim 12, Aljuri in view of Karwoski teach all the limitations of claim 3, and Aljuri further teaches the console (256) displays multiple air pressure values measured as a wave-form [0025, 0098, 0108-0109] (Fig 18C and 26).

Regarding claim 15, Aljuri teaches all the limitations of claim 2, however Aljuri does not teach displaying on the console whether the air leak is present in the compartment.
Karwoski teaches displaying on a console whether the air leak is present in a compartment [0097].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Aljuri to have displaying on the console whether the air leak is present in the compartment, because doing so would enable a clinician to track an improvement of an airleak, as recognized by Karwoski [0097].

Claims 4, 9, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aljuri in view of Dernevik, et al. (hereinafter Dernevik).
Regarding claim 4, Aljuri teaches all the limitations of claim 2, however Aljuri does not teach externally applying suction pressure to the pleural cavity; wherein the measured air pressure is negative and then maintains a negative baseline value during multiple breaths; and is 
Dernevik teaches externally applying suction pressure to the pleural cavity [pg 210, section 1.2]; wherein the measured air pressure is negative and then maintains a negative baseline value during multiple breaths ([pg 211, Fig 3 and its description], MinAvg stays negative throughout the treatment); and is based on the external suction pressure being applied to the pleural cavity [pg 212, left col., para 3]; and determining that an air leak is present in the lung compartment [pg 212, left col., para 1].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Aljuri to have externally applying suction pressure to the pleural cavity; wherein the measured air pressure is negative and then maintains a negative baseline value during multiple breaths; and is based on the external suction pressure being applied to the pleural cavity; and determining that an air leak is present in the lung compartment based on the teachings of Dernevik, because doing so would enable the device to monitor air leaks for an extended period of time (such as over a period of hours versus only a few seconds), as recognized by Dernevik [abstract].

Regarding claim 9, Aljuri in view of Dernevik teach all the limitations of claim 4, and Aljuri further teaches repeating the steps to assess at least one additional lung compartment ([0009, 0113], Aljuri teaches at least repeating the steps of at least claim 2 to assess at least one additional lung compartment).

.

Allowable Subject Matter
Claims 6, 10, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 6 comprises subject matter pertaining to “the measured air pressure does not maintain a negative baseline value during multiple breaths thus indicating that the lung compartment being measured is not communicating to the external suction pressure being applied to the pleural cavity.”
Karwoski teaches applying external suction pressure to a pleural cavity [0076]. However, Karwoski does not teach the air pressure maintains a negative baseline value.
US 20070185406 A1 to Goldman teaches superimposing spikes on a negative baseline in order to detect airflow leaks [0080-0081]. However, Goldman does not teach applying external suction pressure to the pleural cavity, or the negative baseline not being maintained is indicative of a lung compartment not communicating to the external suction pressure.
Claims 10 and 14 would be allowable for depending on the allowable subject matter of claim 6.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DANIEL L CERIONI/Primary Examiner, Art Unit 3791